DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions

Claims 5-9, 11, 14-16, and 18-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 16 March 2022.

Claim Objections

Claim 1 is objected to because of the following informalities:  the claimed recites “a plurality of light sources configured to respectively coherent illumination….”  The examiner assumes that the claim contains a typographical error and is intended to recite “a plurality of light sources configured to respectively provide coherent illumination….”  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 4 both depend from cancelled Claim 2.  As such, the scope of Claims 3 and 4 is unclear.  For the purposes of examination, the examiner assumes that Claims 3 and 4 are intended to depend from Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (hereinafter “Liu” CN-106950697) in view of Sengul et al. (hereinafter “Sengul” US 2021 / 0055327).
(It should be noted that the Liu et al. reference was submitted by the applicant via Information Disclosure Statement (IDS) received on 02 September 2021.  The relevant portions of the Liu et al. reference are cited herein with respect to the attached English Language Translation of CN-106950697.)

As pertaining to Claim 1, Liu discloses (see Fig. 6) a display apparatus (see the underlined portion at the top of Page 2) comprising:
a light guide plate (3) comprising an input coupler (101, 102, 103) and an output coupler (201, 202, 203); and
an image providing apparatus (5) facing the input coupler (101, 102, 103) and configured to provide an image to the input coupler (101, 102, 103),
wherein the input coupler (101, 102, 103) comprises a plurality of sub input couplers (see (101), (102), and (103)) configured to propagate an image provided from the image providing apparatus (5) at different angles in the light guide plate (3; see the underlined portion spanning Pages 4 and 5; the underlined portion at the bottom of Page 5; the underlined portion in the middle of Page 6; and the underlined portion spanning Pages 6 and 7),
wherein the image providing apparatus (5) comprises:
a plurality of spatial light modulators (see (4) and (5)) respectively corresponding to the plurality of sub input couplers (see (101, 102, 103)), the plurality of spatial light modulators (again, see (4) and (5)) being separated from each other (see Fig. 6); and
a plurality of light sources (see (5)) configured to respectively provide illumination light to the plurality of spatial light modulators (again, see (4) and (5); and again see the underlined portion spanning Pages 4 and 5; the underlined portion at the bottom of Page 5; and the underlined portion spanning Pages 6 and 7).

Liu discloses that the light source (5) is a micro-display.  However, Liu does not explicitly disclose that the plurality of light sources respectively provide coherent illumination light to the plurality of spatial light modulators, and wherein each light source of the plurality of light sources is configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources.
However, in the same field of endeavor, Sengul discloses (see Fig. 5A) a display apparatus comprising a light guide plate (530) comprising an input coupler and an output coupler (see (532)), with an image providing apparatus (510) facing the input coupler (532), wherein the image providing apparatus (510) comprises a plurality of spatial light modulators (520) and a plurality of light sources (see (512, 514, 516)) configured to respectively provide coherent illumination light (i.e., via a laser diode, an LED, and/or a micro-LED) to the plurality of spatial light modulators (again, see (520)), and wherein each light source (512, 514, 516) of the plurality of light sources (again, see (512, 514, 516)) is configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources (i.e., red, green, and blue illumination light; see Page 6, Para. [0055]-[0056] in combination with Page 5, Para. [0052]).  Sengul suggests that image display time and/or image refresh time in a display apparatus may be reduced by simultaneously generating the image from a plurality of light sources each configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources (see Page 6, Para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Sengul, such that the plurality of light sources disclosed by Liu respectively provide coherent illumination light to the plurality of spatial light modulators, and wherein each light source of the plurality of light sources is configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources, as suggested by Sengul to reduce the image display time and/or image refresh time of the display apparatus by simultaneously generating the image from the plurality of light sources.

As pertaining to Claim 3, Liu discloses (see Fig. 6) that the a spatial light modulator (see (4) and (5)) further comprises a plurality of non-display regions (see (7)) between the plurality of display regions (i.e., see the three display regions of (4) and (5) in Fig. 6; and see the underlined portion in the middle of Page 6).

As pertaining to Claim 4, Liu discloses (see Fig. 6) that the a spatial light modulator (see (4) and (5)) is configured to display a same image on each of the plurality of display regions (i.e., see the three display regions of (4) and (5) in Fig. 6) or to display images at different viewpoints on the plurality of display regions (i.e., see the three display regions of (4) and (5) in Fig. 6), respectively (see the underlined portion spanning Pages 4 and 5).

As pertaining to Claim 17, Liu discloses (see Fig. 6) that the display apparatus comprises a virtual reality display apparatus, an augmented reality display apparatus, or a mixed reality display apparatus and comprises a head mounted type, glasses type, or goggles type (see the underlined portion at the top of Page 2).

As pertaining to Claim 35, Liu discloses (see Fig. 6) that the plurality of sub input couplers (see (101), (102), and (103)) comprises a first sub input coupler (101), a second sub input coupler (102) and a third sub input coupler (103),
the plurality of spatial light modulators (see (4) and (5)) comprises a first spatial light modulator (4, 5) facing the first sub input coupler (101), a second spatial light modulator (4, 5) facing the second sub input coupler (102) and a third spatial light modulator (4, 5) facing the third sub input coupler (103), and
the plurality of light sources (5) comprises a first light source (5) configured to provide a first illumination light of a first color (i.e., red; see (512) of Sengul) to the first spatial light modulator (see (4, 5) and (101)), a second light source (5) configured to provide a second illumination light of a second color (i.e., green; see (514) of Sengul) different from the first color (i.e., red) to the second spatial light modulator (see (4, 5) and (102)), and a third light source (5) configured to provide a third illumination light of a third color (i.e., blue; see (516) of Sengul) different from the first color (i.e., red) and the second color (i.e., green) to the third spatial light modulator (see (4, 5) and (103); and see the underlined portion spanning Pages 4 and 5; the underlined portion at the bottom of Page 5; and the underlined portion spanning Pages 6 and 7of Liu; and see Page 6, Para. [0055] of Sengul).


Response to Arguments

Applicant’s arguments with respect to Claims 1, 3-4, 17, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the applicant has argued that the teachings of Liu, as relied upon by the examiner in the prior Office Action, do not teach or fairly suggest the claimed image providing apparatus comprising the newly claimed plurality of spatial light modulators and the newly claimed plurality of light sources configured to respectively provide coherent illumination light to the plurality of spatial light modulators, wherein each light source of the plurality of light sources is configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources (see Remarks at Pages 15 through 17).  The examiner agrees that Liu does not appear to explicitly disclose the claimed plurality of light sources configured to provide illumination light of a color different from the color of each other light source of the plurality of light sources.  However, this feature is plainly disclosed by the combined teachings of Liu and Sengul as newly relied upon in the above rejections.  Therefore, the rejection of Claims 1, 3-4, 17, and 35 is maintained.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622